

Exhibit 10.17.5


AMENDMENT
TO
MACY'S INC. 401(K) RETIREMENT INVESTMENT PLAN
The Macy's Inc. 401(k) Retirement Investment Plan (the "Plan") is hereby
amended, effective as of January 1, 2016 (and for plan years beginning on and
after that date), in the following respects:
1.Section 4.1 of the Plan is amended to provide as follows:
4.1    Eligibility for Participation. Persons shall remain or become
Participants in the Plan only in accordance with the following subsections of
this Section 4.1.
4.1.1    Any person who was a Participant in a Prior Plan immediately prior to
January 1, 2016, and who either is an Employee as of January 1, 2016 or still
has an unpaid and nonforfeited interest in any Account under the Plan as of
January 1, 2016, shall be a Participant in the Plan as of January 1, 2016.
4.1.2    Further, each person who at any time on or after January 1, 2016, is
classified by the Human Resources system as a regular full-time Employee and who
as of any Entry Date which occurs on or after January 1, 2016, (i) has attained
at least age 21 and (ii) is a Covered Employee shall become a Participant as of
such Entry Date, but solely with respect to eligibility to make Savings
Contributions to the Plan. Unless and until such person satisfies the
requirements of Subsection 4.1.3 below, he or she shall not be subject to the
default election provisions of Subsection 5.1.7 or 5.1.8, as applicable, and
shall not be eligible for allocations of Matching Contributions. If a person's
employment status changes after January 1, 2016, so that he is no longer
classified as a regular, full-time Employee, the person shall not cease to be a
Participant for purposes of this Subsection 4.1.2.
4.1.3    Further, each person who, as of any Entry Date which occurs on or after
January 1, 2016, (i) has completed at least one year of Eligibility Service,
(ii) has attained at least age 21, and (iii) is a Covered Employee shall become
a Participant subject to the default election provisions of Subsection 5.1.7 or
5.1.8, as applicable, and eligible to receive allocations of Matching
Contributions as of such Entry Date.
4.1.4    Notwithstanding the foregoing, if a person would become a Participant
as of any Entry Date under the provisions of Subsection 4.1.2 or 4.1.3 but for
the fact that he or she is not a Covered Employee, and he or she subsequently
becomes a Covered Employee, such person shall be deemed a Participant in the
Plan on the date he or she subsequently becomes a Covered Employee. If such
person would only have become a Participant under the immediate participation
provisions of Subsection 4.1.2 and would not yet have become a Participant under
the provisions of Subsection 4.1.3, his or her participation shall be limited as
provided in Subsection 4.1.2.

1

--------------------------------------------------------------------------------



2.    Section 4.4 of the Plan is amended to provide as follows:
4.4    Reinstatement of Participation.    Any person who ceases to be an active
Participant, but who is thereafter reemployed as a Covered Employee by the
Employer, shall be reinstated as an active Participant as of the date on which
he or she next completes an Hour of Service as a Covered Employee on or after
such reemployment. If such person was a Participant solely for purposes of
affirmatively electing to make Savings Contributions to the Plan, as provided in
Subsection 4.1.2, the following shall apply:
4.4.1    His or her participation shall be limited upon reemployment as provided
in Subsection 4.1.2, unless and until he satisfies the requirements of
Subsection 4.1.3.
4.4.2    If, following reemployment, such person is no longer classified as a
regular, full-time Employee, the person shall nevertheless be reinstated as a
Participant for purposes of Subsection 4.1.2.
3.    Paragraph (b) of Subsection 5.1.5 of the Plan is amended to provide as
follows:
(b)    Except as otherwise may be provided under the immediately following
sentences, any Savings Agreement which is made by an active Participant pursuant
to the provisions of this Subsection 5.1.5 shall become effective as of the
first Pay Day that occurs after such agreement is filed with a Plan
representative and on which the Committee can reasonably put such amendment into
effect. Notwithstanding the foregoing, if a person who became a Participant
under the immediate participation provisions of Subsection 4.1.2 has
affirmatively enrolled in a Savings Agreement and such Savings Agreement is in
effect at the time he becomes a qualified automatic contribution eligible
Participant or a post-2007 newly eligible non-qualified automatic contribution
eligible collectively bargained Participant, and the Participant affirmatively
enrolls in a new Savings Agreement within the opt-out period before the default
election applies to him, the new Savings Agreement shall become effective as
soon as administratively possible. The Committee may adopt procedures by which
any Savings Agreement can go into effect only at certain times (e.g., as of the
first Pay Day that occurs a certain number of days after the agreement or
amendment is filed with a Plan representative or as of the first
administratively possible Pay Day that occurs in the calendar month following
the month in which the agreement is filed with a Plan representative.
4.    Paragraph (f) of Subsection 5.1.7 of the Plan is amended to provide as
follows:
(f)    For purposes of this Subsection 5.1.7 and all other provisions of the
Plan, a "qualified automatic contribution eligible Participant" means, with
respect to any period, a Participant who (i) has satisfied the requirements of
Subsection 4.1.3, (ii) become a Participant in accordance with the provisions of
that Subsection or Subsection 4.1.4, and (iii) is not for such period a
non-qualified automatic contribution eligible collectively-bargained Participant
(as defined in paragraph (g) of this Section 5.1.7).

2

--------------------------------------------------------------------------------



If a person who became a Participant under the immediate participation
provisions of Subsection 4.1.2 subsequently satisfies the requirements of
Subsection 4.1.3, he or she shall become a qualified automatic contribution
eligible Participant on the date he or she becomes a Participant under the
provisions of Subsection 4.1.3 or 4.1.4, as applicable, unless he or she is a
non-qualified automatic contribution eligible collectively-bargained Participant
on such date.
5.    Paragraph (a) of Subsection 5.1.8 of the Plan is amended to provide as
follows:
(a)    For purposes of this Subsection 5.1.8 and all other provisions of the
Plan, a "post-2007 newly eligible non-qualified automatic contribution eligible
collectively-bargained Participant" means, as of any date or for any period, any
Participant who (i) first became or becomes a Participant in the Plan, within
the meaning of Subsection 4.1.3, (or a participant in the Macy's Immediate Prior
Plan) on or after September 1, 2008 (and had not been prior to such date a
participant in any Prior Plan) and (iii) is a non-qualified automatic
contribution eligible collectively bargained Participant (as defined in
Subsection 5.1.7(g) above) as of such date or for such period. For purposes of
this Subsection 5.1.8, such a Participant shall be deemed a post-2007 newly
eligible non-qualified automatic contribution eligible collectively bargained
Participant beginning on the date he or she first became or becomes a
Participant in the Plan, within the meaning of Subsection 4.1.3 (or a
participant in the Macy's Immediate Prior Plan) provided that he or she
qualifies as a post-2007 newly eligible non-qualified automatic contribution
eligible collectively bargained Participant on such date.
6.    Subsection 5.1.9 of the Plan is amended to provide as follows:
5.1.9    Any Savings Agreement that becomes effective for a Participant under
any of the foregoing provisions of this Section 5.1 (whether through an
affirmative election or a default election) shall remain in effect until the
earliest of (i) the date a new Savings Agreement that is affirmatively enrolled
in by the Participant pursuant to the foregoing provisions of this Section 5.1
becomes effective, (ii) if a person who became a Participant under the immediate
participation provisions of Subsection 4.1.2 has a Savings Agreement in effect
at the time he or she satisfies the requirements of Subsection 4.1.3, the date
the Participant first becomes subject to the default election provisions of
Subsection 5.1.7 or 5.1.8, as applicable, (iii) the date of expiration of a
reasonable administrative period that follows the date on which the Participant
ceases to be a Covered Employee and that is set by the Committee in order to
permit the Plan a reasonable period of time to suspend the applicable Savings
Agreement. If such Savings Agreement is suspended by reason of clause (iii) of
the immediately preceding sentence, then, notwithstanding any other provision of
the Plan which may read to the contrary, such prior Savings Agreement shall
continue to be deemed a valid Savings Agreement that merely is temporarily not
in effect during the period of suspension, until it is reactivated or
permanently rendered invalid under the following paragraphs of this Subsection
5.1.9.



3

--------------------------------------------------------------------------------



(a)    General Rule:
(1)    If such Participant's Savings Agreement is suspended by reason of clause
(iii) of the first sentence of this Subsection 5.1.9 but the Participant again
becomes a Covered Employee by the end of the Plan Year which immediately follows
the latest Plan Year in which any Savings Contributions were made by reason of
such Savings Agreement before it was so suspended, then such prior Savings
Agreement shall no longer be suspended and instead shall be reactivated and
again in effect as of the date he or she so again becomes a Covered Employee;
except that, if, by the date such prior Savings Agreement goes into effect, the
Participant has affirmatively enrolled in a new Savings Agreement pursuant to
the foregoing provisions of this Section 5.1 that becomes effective as of such
date, such prior Savings Agreement shall be then deemed invalid and permanently
ineffective.
(2)    However, if such Participant's Savings Agreement is suspended by reason
of clause (iii) of the immediately preceding sentence and the Participant does
not become a Covered Employee by the end of the Plan Year which immediately
follows the latest Plan Year in which any Savings Contributions were made by
reason of such Savings Agreement before it was so suspended, then such prior
Savings Agreement shall be rendered invalid and permanently ineffective as of
the end of the Plan Year which immediately follows the latest Plan Year in which
any Savings Contributions were made by reason of such Savings Agreement before
it was so suspended.
(b)    Special Rule for Immediately Eligible Participants: Notwithstanding the
provisions of paragraph (a) of this Subsection 5.1.9, if a person who became a
Participant under the immediate participation provisions of Subsection 4.1.2
affirmatively enrolls in a Savings Agreement and terminates employment before he
or she satisfies the requirements of Subsection 4.1.3, the following shall
apply:
(1)    If such Participant's Savings Agreement is suspended by reason of clause
(iii) of the first sentence of this Subsection 5.1.9 but the Participant is
re-hired as a Covered Employee by the end of the Plan Year which immediately
follows the Plan Year in which his employment terminated, then such prior
Savings Agreement shall no longer be suspended and instead shall be reactivated
and again in effect as of the date he or she so again becomes a Covered
Employee; except that, if, by the date such prior Savings Agreement goes into
effect, the Participant has affirmatively enrolled in a new Savings Agreement
pursuant to the foregoing provisions of this Section 5.1 that becomes effective
as of such date, such prior Savings Agreement shall be then deemed invalid and
permanently ineffective.
(2)    However, if such Participant's Savings Agreement is suspended by reason
of clause (iii) of the immediately preceding sentence and the Participant is not
re-hired as a Covered Employee by the end of the Plan Year which immediately
follows the Plan Year in which his employment terminated, then such prior
Savings Agreement shall be rendered invalid and permanently ineffective as of
the end of the Plan Year which immediately follows the Plan Year in which his
employment terminated.

4

--------------------------------------------------------------------------------



7.    Section 5.2 of the Plan is amended to provide as follows:
5.2    Catch-Up Contributions. Notwithstanding any other provisions of the Plan
(and Section 5.1 above in particular) to the contrary, any Participant who is
otherwise eligible to elect to have Pre-Tax Elective Savings Contributions
and/or Roth Elective Savings Contributions made for him or her under the Plan
and who will be at least age 50 before the close of a calendar year (or a
taxable year of the Participant that begins in such calendar year) shall be
eligible to elect to make catch-up contributions (as defined in the following
subsections of this Section 5.2) for such calendar year(or such taxable year).
5.2.1    For purposes of this Section 5.2 and the other provisions of the Plan,
"catch-up contributions" means, with respect to any Participant and for any
calendar year (or a taxable year of the Participant that begins in such calendar
year), Pre-Tax and/or Roth Elective Contributions that are affirmatively elected
by the Participant in accordance with the provisions of Section 5.1 above (as if
they were permitted to be elected under such section) for any Pay Days occurring
in such calendar year (or taxable year) but which would not otherwise be
permitted to be made or retained under the Plan by reason of the limits that
otherwise apply to Pre-Tax and Roth Elective Savings Contributions under
Sections 401(a)(3), 401(k)(3), and 415(c) of the Code (and Subsection 5.1.3
above, Section 5A.2 below, and Article 7A below that implement such Code
sections) and under Section 5.1.2 above (that implements an Employer-designated
limit under the Plan). The determination of whether any of the Participant's
Pre-Tax and/or Roth Elective Savings Contributions are catch-up contributions
because they exceed any of the limits described in the immediately preceding
sentence shall be determined (i) for a limit based on a Plan Year or limitation
year, at the end of such year; or (ii) for a limit based on any other basis
(such as a calendar year or taxable year of the Participant), as of the Pay Date
that relates to such Pre-Tax and/or Roth Elective Savings Contributions. Whether
a Participant's catch-up contributions are treated as Pre-Tax Elective Savings
Contributions or Roth Elective Savings Contributions depends upon the nature of
the contributions when made. If a Participant makes only Pre-Tax Elective
Savings Contributions, his catch-up contributions will be treated Pre-Tax
Elective Savings Contributions. If a Participant makes only Roth Elective
Savings Contributions, his catch-up contributions will be treated as Roth
Elective Savings Contributions. If a Participant is making both Pre-Tax and Roth
Elective Savings Contributions and does not designate whether his catch-up
contributions will be treated as Pre-Tax or Roth Elective Contributions, his
catch-up contributions will consist first of any excess Pre-Tax Elective Savings
Contributions and, to the extent necessary, shall then consist of excess Roth
Elective Savings Contributions.
5.2.2    In no event may a Participant elect to make catch-up contributions to
the Plan for any calendar year (or taxable year of the Participant that begins
in such calendar year) in excess of the lesser of (i) the difference between (A)
the Participant's Covered Compensation for such calendar year (or such taxable
year) and (B) the Participant's Pre-Tax Elective Savings Contributions plus his
or her Roth Elective Savings Contributions that are not catch-up contributions
made on all Pay Days occurring in such year; or (ii) the applicable catch-up
limit established for such calendar year under and pursuant to Section
414(v)(2)(B)(i) of the Code, as such limit is adjusted under Code

5

--------------------------------------------------------------------------------



Section 414(v)(2)(C) by the Secretary of the Treasury or his or her delegate for
such calendar year.
5.2.3    For purposes of effectively permitting each eligible Participant to
make catch-up contributions, a Participant who is entitled to elect to make
catch-up contributions to the Plan for any calendar year (or any taxable year of
the Participant that begins in such calendar year) may elect to make Pre-Tax
Elective Savings Contributions, Roth Elective Savings Contributions, or a
combination thereof under the Plan for any Pay Day in such year under and
subject to Section 5.1 that would otherwise be permitted for such Pay Day of the
amount of the Participant's Pre-Tax Elective Savings Contributions and Roth
Elective Savings Contributions for such Pay Day equaled the sum of (i) the
limits on Pre-Tax Elective Savings Contributions and Roth Elective Savings
Contributions that could otherwise be made for such Pay Day if the provisions of
this Section 5.2 were disregarded and (ii) the lesser of (A) the difference
between the Participant's Covered Compensation for such Pay Day and the sum of
the Participant's Pre-Tax Elective Savings Contributions plus his or her Roth
Elective Savings Contributions that are not catch-up contributions made for such
Pay Day or (B) the difference between the limit described in clause (ii) of
Subsection 5.2.2 above and all of the Participant's catch-up contributions made
for earlier Pay Days that occurred in the same calendar year (or taxable year)
as the subject year.
5.2.4    Notwithstanding any other provisions of the Plan to the contrary, any
catch-up contributions shall not be treated as Pre-Tax Elective Savings
Contributions or Roth Elective Savings Contributions for purposes of, or as
causing the Plan to fail the requirements of, Code Section 401(a)(30),
401(k)(3), 410(b), 415, or 416 (or any of Subsection 5.1.3 above, Section 5A.2
below, Article 7A below, or Article 15 below to the extent it implements any
such Code section).
8.    Section 9A.8 of the Plan is amended to provide as follows:
9A.8    Minimum Required Installment Form of Benefit. Subject to the other
provisions of the Plan, a Participant who is required to receive a retirement
benefit under Section 9.1 above on his or her Required Commencement Date may
receive his or her Savings Benefit in a special installment form ( for purposes
of this Section 9A.8, the "Minimum Required Installment Form"). The Minimum
Required Installment Form is subject to the following subsections of this
Section 9A.8.
9A.8.1    If a Participant's Required Commencement Date occurs prior to his or
her having ceased to be an Employee, payment shall be made in the Minimum
Required Installment Form during the Participant's continued employment, unless
and until the Participant elects, prior to the date of any installment payment
otherwise required under the Minimum Required Installment Form, to receive his
or her Savings Benefit in the normal form set forth in Section 9A.2 above (in
which case his or her remaining Savings Benefit shall be paid in such normal
form) or in an optional annuity form (in which case such election shall be
subject to the rules of Subsections 9A.3.1 through 9A.3.5 above and of Sections
9A.4 through 9A.6 above and, subject to such rules, his or her remaining Savings
Benefit shall be paid in such optional annuity form).

6

--------------------------------------------------------------------------------



Unless the Participant affirmatively elects otherwise, upon ceasing to be an
Employee, any remaining vested balance in his or her Savings Benefit Accounts
shall be paid to the Participant (or, if he or she dies before such payment, to
the beneficiary of the Participant designated under Section 10.6 below) in a
lump sum cash payment. For purposes of this lump sum payment, the remaining
vested balances of the Participant's Savings Benefit Accounts to be so
distributed shall be based on the latest valuations of the Investment Funds
which have been completed prior to the date of the distributions and the results
of which are available on such date to the Committee. If prior to the date a
Participant ceases to be an Employee he or she affirmatively elects in writing
to have his or her Savings Benefit paid in the Minimum Required Installment Form
(with or without a lump sum payment upon ceasing to be an Employee), then such
form, once it commences, shall continue in accordance with the terms of this
Section 9A.8 which apply to such form and shall not be subject to change. The
Committee may require for administrative reasons that any election under this
Subsection 9A.8.1 be filed a reasonable number of days or months prior to the
date it is to be effective.
9A.8.2    If a Participant's Required Commencement Date occurs on or after his
or her having ceased to be an Employee, the Participant may elect to receive
payment in the Minimum Required Installment Form. The Committee may require for
administrative reasons that any such election be filed a reasonable number of
days or months prior to the Participant's Required Commencement Date for it to
be considered effective as of the Participant's Required Commencement Date.
9A.8.3    Under the Minimum Required Installment Form and subject to Subsection
11.1.2 below, a part of the vested balances of the Participant's Savings Benefit
Accounts is paid in cash to the Participant (or if he or she dies before payment
of such part, to the beneficiary of the Participant designated under Section
10.6 below) for each Distribution Year. For any Distribution Year, the amount of
the distribution shall be equal to the lesser of: (i) an amount equal to the
total vested balances of all of the Participant's Accounts (determined as of the
last day of the latest calendar year which ends prior to the subject
Distribution Year) divided by the Life Expectancy of the Participant for such
Distribution Year; or (ii) an amount equal to the vested balances of the
Participant's Savings Benefit Accounts (determined as of the latest valuations
of the Investment Funds which have been completed prior to the distribution and
the results of which are available as of such date to the Committee). Any
distribution which is made hereunder for a Distribution Year shall be deemed for
Plan purposes to be taken first from the Participant's Savings Account, second
(only to the extent still necessary) from his or her Rollover Account, and third
(only to the extent still necessary) from his or her Matching Account.
9A.8.4    The distribution to be made under the Minimum Required Distribution
Form for the Participant's first Distribution Year shall be made on the
Participant's Required Commencement Date. The distribution to be made under the
Minimum Required Distribution Form for any later Distribution Year shall be made
on a date that falls within such Distribution Year and which the Committee
determines for administrative reasons to be the date on which such distribution
is to be made; except that if a Participant receiving payment in accordance with
Subsection 9A.8.1 above is to

7

--------------------------------------------------------------------------------



receive a lump sum payment upon ceasing to be an Employee, instead of a separate
payment, the distribution to be made for the Distribution Year in which the
Participant ceases to be an Employee may be paid as part of the final lump sum
cash payment provided for in Subsection 9A.8.1 above (whenever it is paid) if
(and only if) such final payment is made in such Distribution Year.
9A.8.5    For purposes of this Section 9A.8, a "Distribution Year" means, with
respect to any Participant, the latest calendar year which ends prior to or with
the latest date which could serve as the Participant's Required Commencement
Date and each later calendar year.
9A.8.6    Also for purposes of this Section 9A.8, the "Life Expectancy" of the
Participant shall be, for each and any Distribution Year, the Participant's life
expectancy divisor for such Distribution Year. For purposes hereof, a
Participant's "life expectancy divisor" for any such Distribution Year shall be
deemed to be the applicable multiple set forth in the Uniform Life Table set
forth in Treasury Regulations Section 1.401(a)(9)-9(Q&A-2) that applies to the
age of the Participant on his or her birthday in the subject Distribution Year.
9.    A new Section 9A.9 is added at the end of Article 9A to provide as
follows:
9A.9    Required Lump Sum Form for Small Savings Benefit Accounts.
Notwithstanding any other provision of the Plan to the contrary, if (i) the
value of the Participant's Savings Benefit at the time it is processed for
distribution, when added to the value of any benefit under Article 9B below, is
$1,000 or less and (ii) the Participant has not begun receiving payment of his
or her Savings Benefit, the Participant shall automatically receive his or her
Savings Benefit in the normal form set forth in Section 9A.2 above (and not in
any annuity or in the Minimum Required Distribution Form).
10.    Section 9B.7 of the Plan is amended to provide as follows:
9B.7    Required Lump Sum Form for Small Profit Sharing Benefit.
9B.7.1    Notwithstanding any other provision of the Plan to the contrary, if
(i) the value of the Participant's Profit Sharing Benefit at the time it is
processed for distribution, when added to the value of any benefit under Article
9A above, is $1,000 or less and (ii) the Participant has not begun receiving
payment of his or her Profit Sharing Benefit, the Participant shall
automatically receive his or her Profit Sharing Benefit in the form of a lump
sum payment (and not in any annuity or in the Minimum Required Distribution
Form).
9B.7.1    The amount of any lump sum payment that is payable pursuant to
Subsection 9B.7.1 above shall be equal to the vested balance in the
Participant's Profit Sharing Accounts determined as of a date which is
reasonably chosen by the Committee or a Committee representative to be
sufficiently in advance of the distributions to as to allow the Committee time
to process the distribution. Subject to Section 11.1.2 below, such lump sum
payment shall be made in cash.

8

--------------------------------------------------------------------------------



11.    Section 9B.8 of the Plan is amended to provide as follows:
9B.8    Optional Minimum Required Installment Form of Benefit. A Participant who
is required to receive a retirement benefit under Section 9.1 above on his or
her Required Commencement Date may elect to receive his or her Profit Sharing
Benefit, in lieu of the form otherwise payable under Section 9B.2 above and
provided all of the election provisions of Section 9B.3 above are met, in a
special installment form ( for purposes of this Section 9B.8, the "Minimum
Required Installment Form"). Such an election must, in addition to the
requirements set forth in Section 9B.3 above, be made prior to the Participant's
Required Commencement Date. If a Participant's Required Commencement Date occurs
prior to his or her having ceased to be an Employee, the Participant's election
must specify whether, upon ceasing to be an Employee, payment of any remaining
vested balance in his or her Profit Sharing Accounts (i) shall be paid to the
Participant (or, if he or she dies before such payment, to the beneficiary of
the Participant designated under Section 10A.9 below) in a lump sum cash payment
or (ii) shall continue to be paid in the Minimum Required Installment Form until
the earlier of the date the Participant dies or the date no vested balance
remains in his or her Profit Sharing Accounts. For purposes of the lump sum
payment to be made under clause (i) of the preceding sentence, the remaining
vested balances of the Participant's Profit Sharing Accounts shall be based on
the latest valuations of the Investment Funds which have been completed prior to
the date of the distribution and the results of which are available on such date
to the Committee. The Committee may require for administrative reasons that such
election must be made a reasonable number of days or months prior to the
Participant's Required Commencement Date for it to be considered effective. If a
Participant affirmatively elects in writing to have his or her Profit Sharing
Benefit pain the Minimum Required Installment Form, then such form, once it
commences, shall continue in accordance with the Participant's election and the
terms of this Section 9B.8 which apply to such form and shall not be subject to
change. The Minimum Required Installment Form is subject to the following
subsections of this Section 9B.8.
9B.8.1    Under the Minimum Required Installment Form and subject to Subsection
11.1.2 below, a part of the vested balances of the Participant's Profit Sharing
Accounts is paid in cash to the Participant (or if he or she dies before payment
of such part, to the beneficiary of the Participant designated under Section
10A.9 below) for each Distribution Year. For any Distribution Year, the amount
of the distribution shall be equal to the difference between: (i) an amount
equal to the total vested balances of all of the Participant's Accounts
(determined as of the last day of the latest calendar year which ends prior to
the subject Distribution Year) divided by the Life Expectancy of the Participant
for such Distribution Year; or (ii) the amount distributed to the Participant
for such Distribution Year under Section 9A.8 above.
9B.8.2    The distribution to be made under the Minimum Required Distribution
Form for the Participant's first Distribution Year shall be made on the
Participant's Required Commencement Date. The distribution to be made under the
Minimum Required Distribution Form for any later Distribution Year shall be made
on a date that falls within such Distribution Year and which the Committee
determines for administrative reasons to be the date on which such distribution
is to be made; except that

9

--------------------------------------------------------------------------------



if a Participant is to receive a lump sum payment under clause (i) of Section
9B.1 above upon ceasing to be an Employee, instead of a separate payment, the
distribution to be made for the Distribution Year in which the Participant
ceases to be an Employee may be paid as part of the final lump sum cash payment
provided for in Subsection 9B.8 above (whenever it is paid) if (and only if)
such final payment is made in such Distribution Year.
9B.8.3    For purposes of this Section 9B.8, a "Distribution Year" means, with
respect to any Participant, the latest calendar year which ends prior to or with
the latest date which could serve as the Participant's Required Commencement
Date and each later calendar year.
9B.8.4    Also for purposes of this Section 9B.8, the "Life Expectancy" of the
Participant shall be, for each and any Distribution Year, the Participant's life
expectancy divisor for such Distribution Year. For purposes hereof, a
Participant's "life expectancy divisor" for any such Distribution Year shall be
deemed to be the applicable multiple set forth in the Uniform Life Table set
forth in Treasury Regulations Section 1.401(a)(9)-9(Q&A-2) that applies to the
age of the Participant on his or her birthday in the subject Distribution Year.
9B.8.5    Notwithstanding the foregoing provisions of this Article 9B, if the
Participant has any Savings Benefit which is also being distributed under
Article 9A above on his or her Required Commencement Date, then he or she may
elect that his or her Profit Sharing Benefit is to be distributed in the Minimum
Required Distribution Form described in this Section 9B.8 only if the
Participant also elects in writing to have his or her Savings Benefit
distributions in the Minimum Required Distribution Form described in Section
9A.8 above.
9B.8.6    Also notwithstanding the foregoing provisions of this Article 9B, if
(i) the Participant has any Savings Benefit which is also being distributed
under Article 9A above on his or her Required Commencement Date solely because
he or she has reached such date, (ii) such Savings Benefit is distributed under
the provisions of Article 9A above in the Minimum Required Distribution Form
described in 9A.8 above, (iii) the Participant fails to indicate to a Plan
representative the form in which he or she wants his or her Profit Sharing
Benefit distributed on his or her Required Commencement Date, and (iv) no
portion of his or her Profit Sharing Benefit would be required to be paid on his
or her Required Commencement Date under the Minimum Required Distribution Form
described in this Section 9B.8 even if such Minimum Required Distribution Form
had been elected, then the Participant shall be deemed to have elected to
receive his or her Profit Sharing Benefit under the Minimum Required
Distribution Form described in this Section 9B.8 until the first date on which
some portion of his or her Profit Sharing Benefit would be required to be paid
under the Minimum Required Distribution Form described in this Section 9B.8 (for
purposes of this Subsection 9B.8.6, the "Required Profit Sharing Distribution
Date"). At such time, the distribution form of the Participant's Profit Sharing
Benefit shall be re-determined under all of the provisions of this Article 9B
(disregarding only this Subsection 9B.8.6) as if the Required Profit Sharing
Distribution Date was the date on which the Participant's Profit Sharing Benefit
was to commence.

10

--------------------------------------------------------------------------------



IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan hereby
signs this Plan Amendment.


MACY’S, INC.




By:     /s/ William Tompkins        


Title:     SVP, HR & Total Rewards    


Date:      12/7/15            

11